EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that claim 2 stands CANCELLED.

The drawings of March 16, 2020 are hereby accepted as FORMAL.

Regarding the information disclosure statement (IDS) of December 8, 2021, foreign patent document citation number 9 has been lined-through in that it fails to comply with 37 CFR 1.98(a)(2)(i), there being no provision of a complete copy of the cited foreign patent document (CN 106464754 A).  The provision of an English translation of the foreign document and the first page of the actual document does not fulfill the requirements of the cited rule.

Aparin (‘245), cited herewith, is of general interest for showing leakage rejection, in which document mention is made of providing return paths to ground in paragraph [0067].


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 2 of paragraph [0001] on page 1 of the specification, immediately after the text “2017,” insert – now U. S. Patent 10,594,358,--.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Examiner’s Amendment to the Drawings
The following changes to the drawings have been approved by the examiner:

Per 37 CFR 1.83(a), the drawings must be amended to illustrate the “first switch …” and the “second switch …” in claim 1 as newly-amended.  

In order to avoid abandonment of the application, applicant must make these drawing changes.

An attempt was made on December 17, 2021 to telephone Applicant’s attorney, Mr. James A. Harrison, but the call went to voicemail.  The examiner left a detailed message of the drawing changes to be required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 as newly-amended is allowable over the prior art of record due to the amendment of November 30, 2021 and due to the remarks offered with that amendment, which remarks are taken as being persuasive in their entirety.
Each of dependent claims 3-9 is allowable over the prior art of record in that each depends from allowable, independent claim 1 as newly-amended.
Independent claim 10 as newly-amended is allowable over the prior art of record due to the amendment of November 30, 2021 and due to the remarks offered with that amendment, which remarks are taken as being persuasive in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648